                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


LORI A. KNOX,

       Plaintiff,

              V.                                  Case No. 3:18-cv-762-jdp

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to affirm, modify or reverse the

Commissioner's decision with remand in Social Security actions under sentence four of

section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the parties'

joint motion to remand this action, this Court now, upon substantive review, reverses

the Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and orders

remand of the cause to the Commissioner according to the following terms. See Shalala

v. Schaefer, 509 U.S. 292,296 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate and issue a new decision. If

warranted, the ALJ will obtain supplemental vocational expert testimony.
                        17f
SO ORDERED this      7-,7     day of   ~t7, 2019.

H o n o r ~ D. Peterson
United States District Court Judge
